Beck, J.
We are united in the opinion that the injunction ought to have been dissolved upon the motion of defendant, and, indeed, that it was erroneously allowed.
i. landlord uenforreni: attachment. Upon the showing of the petition plaintiff had an ample and plain remedy at law. The rent was due, and, therefore, slie lia(l a landlord’s lien which she could have enforced by attachment upon a showing of the maturity of her claim, and that it accrued for rent. Code, § § 2017, 2018. Such a showing she makes in the petition for the injunction.
Whether the judge granting the injunction had jurisdiction of the case, and other questions presented in the argument of counsel, we do not determine, as the decision of the court below, for the error in refusing to dissolve the injunction, must be
Eeversed.